                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: __________________
                                                                     DATE FILED: _3/27/2020____
               -against-
                                                                                   20 Cr. 78-8 (AT)
ALLAN GONZALEZ,
                                                                                       ORDER
                                Defendant.
ANALISA TORRES, District Judge:

        In light of Defendant Allan Gonzalez’s consent to receiving a ruling on his application to
modify his bail conditions on the papers, as well as the waiver of his right to appear for a hearing,
either in person or telephonically, ECF No. 69, and upon review of the submission by Defendant,
made on consent of the Government and Pretrial Services, ECF No. 65, it is hereby ORDERED
that:

       1. The home incarceration provision with location monitoring is DELETED from
          Defendant’s bail conditions.

       2. The requirement that Defendant live with his father, Alejandro Gonzalez, Sr., in
          Rockland County, New York is ADDED as a bail condition.

       SO ORDERED.

Dated: March 27, 2020
       New York, New York
